Case 1:19-cv-23132-CMA Document 1 Entered on FLSD Docket 07/29/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:19-CV-23132

 JOWER FERIZ,

         Plaintiff,

 vs.

 APEX VENDING, INC. and
 IBRAHIM REMEDIOS,

       Defendants.
 ______________________________/

                                             COMPLAINT

         Plaintiff, Jower Feriz, sues Defendants, Apex Vending, Inc. and Ibrahim Remedios, as

 follows:

                                  Parties, Jurisdiction, and Venue

         1.      Plaintiff, Jower Feriz, was and is a resident of Miami-Dade County, Florida, at

 all times material, and he is sui juris.

         2.      Plaintiff was a non-exempt employee of Defendants.

         3.      Plaintiff consents to join in this lawsuit.

         4.      Defendant, Apex Vending, Inc., is a Florida for-profit corporation that is

 authorized to conduct and that actually conducts its installation business throughout this District,

 with its principal place of business within Miami-Dade County, Florida, and it is sui juris.

         5.      Defendant, Ibrahim Remedios, was at all material times a resident of this

 District; he was and is a manager, owner, officer, director, and/or operator of the corporate

 Defendant for the relevant time period. He ran its day-to-day operations and was partially or

                                                     1


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-23132-CMA Document 1 Entered on FLSD Docket 07/29/2019 Page 2 of 8



 totally responsible for paying Plaintiff’s wages.

         6.      Defendants were direct employers, joint employers and co-employers for purposes

 of the FLSA, as that term “employer” is defined by 29 U.S.C. §203 (d).

         7.      Both Defendants employed the Plaintiff.

         8.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because Defendants employed Plaintiff in this District, because Plaintiff

 worked in this District, because Defendants paid Plaintiff in this District, and because most of the

 actions complained of occurred within this District.

         9.      This Court has jurisdiction over the subject matter of this action pursuant to 29

 U.S.C. § 216(b) and 28 U.S.C. § 1331 and supplemental/pendent jurisdiction over Plaintiff’s

 related state law claim(s).

                                           Background Facts

         10.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 by the Fair Labor Standards Act.

         11.     In particular, Defendants own and operate a company that sells, services, and

 stocks vending machines that were manufactured/assembled outside of the State of Florida.

         12.     Defendants receive food, snacks, ice creams, coffee, candy and beverages from

 locations outside of the State of Florida and that were manufactured/produced outside of the

 State of Florida and then (re-)stock these items in vending machines for sale(s) to consumers

 located inside of the State of Florida.



                                                     2


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23132-CMA Document 1 Entered on FLSD Docket 07/29/2019 Page 3 of 8



        13.     Defendants then regularly and routinely process credit card and bank card

 transactions by regularly and routinely transmitting information to locations outside of the State

 of Florida, after which they receive payments from payors located outside of the State of Florida.

        14.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        15.     Defendants       also   advertise       their   services   on    the   Internet   at

 www.apexvendingmachines.com, a site that Defendants registered through GoDaddy, LLC, a

 foreign corporation.

        16.     Plaintiff’s work for Defendants was actually in or so closely related to the

 movement of commerce while he worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants.

        17.     As part of his work, Plaintiff was required to retrieve a vehicle from Defendants’

 premises each morning, to drive that vehicle to Defendants’ customers locations, to take

 inventory and to stock/restock the vending machines with food, snacks, drinks, candies, and

 coffee that traveled in interstate commerce prior to arriving in Florida, to take the counts from

 the machines, and to collect the money from the machines.

        18.     Plaintiff would then return to Defendants’ premises at the end of the day, where

 he would re-stock the vehicle with food, snacks, drinks, candies, and coffee that traveled in

 interstate commerce prior to arriving in Florida and provide the money he had collected to the

 Defendants.

        19.     Plaintiff worked for Defendants from November 20, 2018 to July 17, 2019.

        20.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment, such records are in Defendants’ exclusive custody.
                                                    3


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-23132-CMA Document 1 Entered on FLSD Docket 07/29/2019 Page 4 of 8



         21.      Plaintiff and Defendants agreed that they would pay Plaintiff’s a salary of $600

 per week.

         22.      In addition, Defendants agreed to pay Plaintiff a commission of 7% of the sales

 from the vending/coffee machines that he serviced each week.

         23.      Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         24.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                        COUNT I – FLSA OVERTIME VIOLATION
                    (Against Apex Vending, Inc. and Ibrahim Remedios)

       Plaintiff, Jower Feriz, reincorporates and re-alleges all preceding paragraphs as though set

 forth fully herein and further alleges as follows:

         25.      Defendants classified and paid Plaintiff as a non-exempt employee.

         26.      Plaintiff regularly worked more than 40 hours per week for Defendants.

         27.      Defendants paid Plaintiff his salary for all hours worked, but failed to pay him

 overtime wages calculated at one and one-half times his regular rate of pay for all of the hours he

 worked beyond 40 in a workweek.

         28.      The FLSA requires, at 29 C.F.R. §778.117, that employers such as Defendants

 include commissions in the regular rate to be paid to Plaintiff for purposes of calculating his

 overtime rate.

         29.      Although Plaintiff earned commissions, his commissions never exceeded more

 than half of his total earnings in any representative pay period.

         30.      Defendants failed and refused to pay Plaintiff overtime wages calculated at time

                                                      4


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23132-CMA Document 1 Entered on FLSD Docket 07/29/2019 Page 5 of 8



 and one-half times his regular hourly rate (that included the commissions he earned) for all of the

 hours worked over 40 hours in a given workweek.

        31.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 one and one-half times his regular rate of pay for each of the overtime hours he worked during

 the relevant time period.

        32.     Defendants either recklessly failed to investigate whether its failure to pay Plaintiff

 an overtime wage for the hours he worked during the relevant time period violated the Federal

 Wage Laws of the United States, they intentionally misled Plaintiff to believe that Defendant

 were not required to pay him overtime, and/or Defendants concocted a scheme pursuant to

 which it deprived Plaintiff the overtime pay he earned.

        33.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

 worked at one and one-half times his regular rate of pay that included his commissions, plus an

 equal amount as a penalty, plus all attorneys’ fees and costs.

       WHEREFORE Plaintiff, Jower Feriz, demands the entry of a judgment in his favor and

 against Defendants, Apex Vending, Inc. and Ibrahim Remedios, jointly and severally after trial

 by jury and as follows:

                a.         That Plaintiff recover compensatory overtime wage damages and an equal

                           amount of liquidated damages as provided under the law and in 29 U.S.C.

                           § 216(b) – or interest on the unpaid wages if no liquidated damages are

                           awarded;

                b.         That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                           if the Court does not award liquidated damages;



                                                   5


                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-23132-CMA Document 1 Entered on FLSD Docket 07/29/2019 Page 6 of 8



                 c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate overtime pay and other benefits wrongly denied in an amount

                         to be shown at trial and other affirmative relief;

                 f.      That the Court declare Defendants to be in willful violation of the

                         overtime provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.

                            COUNT II – BREACH OF CONTRACT
                                  (Apex Vending, Inc.)

         Plaintiff, Jower Feriz, reincorporates and re-alleges paragraphs 1 through 24 as though set

 forth fully herein and further alleges as follows:

         34.     Plaintiff and Defendant, Apex Vending, Inc., agreed that in exchange for Plaintiff

 expending time and effort on their behalf, they would compensate him in part based on a salary

 of $600 per week and that he also would receive commissions of 7% of the sales that he collected

 from the vending machines he serviced for Defendants.

         35.     Plaintiff performed under the parties’ contract/agreement for Defendant, Apex

 Vending, Inc., by performing all tasks it requested in a timely and appropriate manner.

         36.     Defendant, Apex Vending, Inc., failed and refused to pay Plaintiff the

 commissions that he earned prior to her leaving its employ, despite his demand for same, thereby

 breaching the contract.

         37.     Plaintiff has been damaged as a result of Defendant, Apex Vending, Inc.’s failure

                                                      6


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23132-CMA Document 1 Entered on FLSD Docket 07/29/2019 Page 7 of 8



 to pay him the agreed-upon amount by failing to pay him the commissions that he earned.

         WHEREFORE Plaintiff, Jower Feriz, demands that this Court enter a judgment in his

 favor and against Defendant, Apex Vending, Inc., for the wages owed to him, plus pre-judgment

 and post-judgment interest, costs and attorneys’ fees incurred in this matter pursuant to Fla. Stat.

 §448.08, and to award such other and further relief as this Court deems just and proper.

                             COUNT III – UNJUST ENRICHMENT
                                (Against Apex Vending, Inc.)

         Plaintiff, Jower Feriz, reincorporates and re-alleges paragraphs 1 through 24 as though set

 forth fully herein and further alleges as follows::

         38.     Plaintiff worked for Defendant, Apex Vending, Inc., by performing all tasks it

 requested in a timely and appropriate manner.

         39.     Plaintiff expected to be paid a reasonable commission for the services he provided

 to and that he expended on behalf of Defendant, Apex Vending, Inc.

         40.     Defendant, Apex Vending, Inc., has been unjustly enriched in that it failed and

 refused to make payment in full to Plaintiff for such benefits/commissions.

         WHEREFORE Plaintiff, Jower Feriz, demands the entry of a judgment in his favor and

 against Defendant, Apex Vending, Inc., for all damages suffered, plus pre-judgment and post-

 judgment interest, costs and attorneys’ fees incurred in this matter pursuant to Fla. Stat. §448.08,

 and to award such other and further relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury of all issues so triable.

 Dated this 29th day of July 2019.

                                                           Respectfully Submitted,

                                                       7


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23132-CMA Document 1 Entered on FLSD Docket 07/29/2019 Page 8 of 8



                                               s/Brian H. Pollock, Esq.
                                               Brian H. Pollock, Esq.
                                               Fla. Bar No. 174742
                                               brian@fairlawattorney.com
                                               FAIRLAW FIRM
                                               7300 N. Kendall Drive
                                               Suite 450
                                               Miami, FL 33156
                                               Tel: 305.230.4884




                                           8


                 7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                           TEL 305.230.4884 FAX 305.230.4844
                                 www.fairlawattorney.com
